Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Applicant’s election of group III, in the reply filed on 9/12/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 6, 9, 12, 16, 20-25 and 27 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 32, 36 and 41-43 have been canceled.
Claims 28 and 44-51 are under examination. 
Priority
This application is a 371 of PCT/IL2017/050801 (filed 7/13/2017) which has a PRO 62/363,672 (filed 7/18/2016).

Withdrawal of Rejections:
In view of amended claims and applicant’s argument, the 102(a)(1) rejections over Hollak are hereby withdrawn.
	
Claim Interpretation


Maintenance of Rejections (including modification due to amendment):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 28, 46-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varghese (Clinical Proteomics, 2013, 10:19, pages 1-9).
Varghese teaches a method of measuring chitotriosidase/chitinase 1 activity in cerebrospinal fluid sample from amyotrophic lateral sclerosis patient (page 1, abstract). 
For Claim 28: the reference teaches a method comprising: obtaining a biological sample/ cerebrospinal fluid from an ALS subject (page 4, Fig. 2A, page 5, right column, 1st full paragraph++), measuring the concentration of CHIT1 (chitinase 1/chitotriosidase, page 4, Fig. 2A), in the sample from the subject (page 7, right column, 2nd full paragraph++).
For claims 46-51, recite mental step and/or necessary result of the active method steps of claim 28 by data processing (correlating/comparing with existing data base), no specific/distinct score/slope is claimed, therefore the measured concentration of CHIT1 meets claim limitations of any intended comparison/correlation.

Response to Argument
Applicant’s arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argued that Varghese does not teach/suggest a method for determining progression of amyotrophic lateral sclerosis in an ALS subject.
obtaining a biological sample from ALS subject and measuring the concentration of CHIT1, the preamble “for determining progression of amyotrophic lateral sclerosis…” only recites intended use of the method without providing structural limitations (without reciting active method step) for the claimed method. No active method step is recited to determine progression of ALS and/or correlate the measured concentration of CHIT1 with progression of ALS in claim 28.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 28 and 44-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verghese in view of Tarasiuk (J Neural Transm, 2012, IDS) and Petrou (JAMA Neurol. 201673(3):337-344).
Verghese teaches what is above as applied.
Verghese does not teaches measuring MCP-1 concentration in said sample as recited in claim 44, the concentration of CHIT1 is the pretreatment concentration as recited in claim 45.
Tarasiuk teaches increased concentration of MCP-1 as a CSF biomarkers in ALS (page 749, Table 1, row 8, page 752, left column, 4th full paragraph, line 4++) and the correlation to clinical parameters such as the stage of the disease or the progression rate (page 747, right column, 2nd paragraph, line 2++), therapeutic monitoring/progress of ALS (page 747, left column, abstract, line 18++, page 747, right column, 2nd paragraph, line 2++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to measure MCP-1 concentration as additional marker during ALS progression.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to made the modification because all the cited references teaches discovery th full paragraph, line 4++) and the usefulness for therapeutic monitoring of ALS progress (page 747, left column, abstract, line 18++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method, and use MCP-1 as additional marker for ALS progression monitoring are routine and know in the art.

Petrou teaches use of ALS-FRS-R score/slope (page 340, left column, 2nd full paragraph++, page 341, Fig. 2) and vital capacity slope/score (page 342, Fig. 3) pretreatment and posttreatment (page 339, Fig. 1) to quantitative measure the progression of the efficacy of ALS treatment/therapy (page 340, left column, 1st full paragraph++, page 343, left column, 1st full paragraph, line 8++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use ALS-FRS-R score/slope and vita capacity slope/score (pretreatment and posttreatment) to quantify safety and efficacy of ALS treatment progression.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to made the modification because Varghese teaches CHIT1 to be an important biomarker help track the progression of ALS (page 3, right column, 3rd paragraph, line 9++), Tarasiuk teaches MCP-1 among several markers to correlate to stage of ALS or progression rate (page 747, right column, 2nd paragraph, and pages 748-749, Table 1) and Petrou teaches use of ALS-FRS-R score/slope and vita capacity slope/score (page 342, Fig. 3) pretreatment and posttreatment (page 339, Fig. 1) to quantitative measure the progression of the efficacy of ALS treatment/therapy (page 340, left column, 1st full paragraph++, page 343, left column, 1st full paragraph, line 8++). In addition, it is obvious for a person of ordinary skill in the art to combine the teachings of using biomarkers: such as CHIT1 (as taught by Varghese) and MCP-1 (as taught by Tarasiuk) with ALS-RES-R score/slope (Petrou, page 342, left column, line 2++) to monitor ALS treatment progression with anticipation of success.
. 

Response to Argument
Applicant’s arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argued that neither Varghese nor Petrou nor Tarasiuk teaches/suggests a method for determining progression of ALS in an ALS subject.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that claims as written only recites/requires active method steps of: obtaining a biological sample from ALS subject, measuring the concentration of CHIT1, and measuring the concentration of MCP-1 (which is optional in claim 28), the preamble “for determining progression of amyotrophic lateral sclerosis…” only recites intended use of the method without providing structural limitations (without reciting active method step) for the claimed method. No active method step is recited to determine progression of ALS correlates with the measured concentration of CHIT1/MCP-1. Claims 44 and 46-51 drawn to mental step/necessary result without provide structure/patentable limitations to the recited method steps. Varghese teaches CHIT1 to be an important biomarker help track the progression of ALS (page 3, right column, 3rd paragraph, line 9++), Tarasiuk teaches MCP-1 among several markers to correlate to stage of ALS or progression rate (page 747, right column, 2nd paragraph, and pages 748-749, Table 1) and Petrou teaches use of ALS-FRS-R score/slope and vita capacity slope/score (page 342, Fig. 3) pretreatment and posttreatment (page 339, Fig. 1) to quantitative measure the progression of the efficacy of ALS treatment/therapy (page 340, left column, 1st full paragraph++, page 343, left column, 1st full paragraph, line 8++), therefore, it is obvious for one skilled in the art to combine the teachings of the cited references to monitor ALS treatment progression with anticipation of success.


New Objection/Rejections necessitated by amendments: 

Claim Objections
Claims 36 and 41-43 are canceled, however, “claim text” for these claims is still presented. Appropriate correction is required. See MPEP714:
(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 28, 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagliardini (J of the Neurological Sciences, 2015, 348:245-250).
Pagliardini teaches a method of measuring chitotriosidase/chitinase 1 activity in blood sample from amyotrophic lateral sclerosis patient (page 245, abstract, line 2++). 
For Claim 28: the reference teaches a method comprising: obtaining a blood sample from an ALS subject (page 245, abstract, line 3++), measuring the concentration of CHIT1 (page 247, Fig. 1), in the sample from the subject.
For Claim 45: the reference teaches said concentration of CHIT1 is the pretreatment concentration of CHIT1 because exclusion criteria include drug treatment (page 246, left column, 4th paragraph, line 8++). 
For Claims 46-47: the reference teaches said concentration of CHIT1 is correlated with pretreatment ALS-FRS-R score (page 247, left column, 1st paragraph++ and 6th paragraph++, page 248, Table 3).


Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/BIN SHEN/Primary Examiner, Art Unit 1653